DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-11, 14-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kay (WO 2009/040771 as previously provided by Applicant).
Regarding claim 1, Kay discloses a bicycle saddle for a bicycle, comprising: a first adjustable seating portion (one member 12), the first adjustable seating portion 5shaped to accommodate a first of a user's two ischial tuberosities, such that a first portion of a mass of the user's upper body rests on the user's first ischial tuberosity on the first adjustable seating portion; a second adjustable seating portion (other member 12), the second seating portion shaped to accommodate a second of the user's two ischial tuberosities, such that a 10second portion of the mass of the user's upper body rests on the user's second ischial tuberosity on the second adjustable seating portion; and a joining piece (at least 16, 18) that connects to the first adjustable seating portion and connects to the second adjustable seating portion, the first adjustable seating portion and the second adjustable seating portion aligned on the joining piece 15such that the mass of the user's upper body rests on the user's two ischial tuberosities on the first adjustable seating portion and the second adjustable seating portion (this would be the general arrangement in use); 10a first clamp (at least 20.1) attached to the first adjustable seating portion and configured to hold the first adjustable seating portion to the joining piece; a second clamp (at least other member 20.1) attached to the second adjustable seating portion and configured to hold the second adjustable seating portion to the joining piece; 15a first spring (22) mounted to a first rocker (at least a portion of 20), the first rocker attached to the first clamp, wherein the first spring and the first rocker allow the first adjustable seating portion to flex laterally to a degree away from the joining piece and inwards towards the joining piece (this is the general manner of operation); and a second spring mounted to a second rocker, the second rocker attached to the 20second clamp, wherein the second spring and the second rocker allow the second adjustable seating portion to flex laterally to a degree away from the joining piece and inwards towards the joining piece (the other members and operation much as the first arrangement; note that the arrangement would provide the “inward” and “lateral” flexing at least in part and/or based on orientation).
Regarding claim 2, Kay further discloses the first adjustable seating portion has a lower front area facing the user's forward direction when the user sits on 20the bicycle and a back area higher than the front area, and wherein the second adjustable seating portion has a lower front area facing the user's forward direction when the user sits on the bicycle and a back area higher than the front area (see Figure 4 for instance).
  Regarding claim 3, Kay further disclose a thigh support post (50) extending forward towards a front of the bicycle and removably attached to the joining piece in at least one location (via 14, 58 for instance).  
Regarding claim 4, Kay further discloses the thigh support post has a "Y" 5shape such that one portion of the "Y" shape is removably attached to the joining piece in a region proximally near the first adjustable seating portion and a second portion of the "Y" shape is removably attached to the joining piece in a region proximally near the second adjustable seating portion (see Figure 1; arms of a narrow “Y” are arranged as claimed).
Regarding claim 9, Kay further discloses the joining piece comprises a cylinder, wherein the first clamp has a circular opening adapted to receive the cylinder, wherein the second clamp has a circular opening adapted to receive the 10cylinder (this is the general arrangement; see figures).  
Regarding claims 10 and 11, Kay further discloses a first lock configured to hold the first clamp in place on the joining piece; a second lock configured to hold the second clamp in place on the joining piece, wherein the first lock includes a first wheel that may be used to hand tighten the first lock to the joining piece and wherein the second lock includes a second wheel that may be used to hand tighten the second lock to the joining piece (the thread and/or shank of 20.1 would be viewed as the claimed lock as it would function as such while a head portion of 20.1 would be viewed as the wheel).
  Regarding claim 14, Kay further discloses a surface area of the first adjustable seating portion includes a soft, cushion cover (12.1) and wherein the surface area of the second adjustable seating portion includes a soft, cushion cover (other member 12.1).  
Regarding claim 15, Kay further discloses10 a clamping bar (of 14 or 31) attached to the joining piece and configurable for attachment to a bicycle, wherein the clamping bar holds the bicycle saddle to the bicycle.  
Regarding claim 16, Kay further discloses an edge of the first adjustable seating portion closest to an edge of the second adjustable seating portion is separated 15from the edge of the second adjustable seating portion to create an open region between them (see figures).  
Regarding claim 17, Kay further discloses the first adjustable seating portion is shaped to have a concave region at a rear area of the first adjustable seating portion and a front region lower than the rear region, wherein the front region and 20the rear region shape the first adjustable seating portion to hold the first user ischial tuberosity in a proximal center of the first adjustable seating portion, and Page - 52US21123461 wherein the second adjustable seating portion is shaped to have a concave region at a rear area of the second adjustable seating portion and a front region lower than the rear region, wherein the front region and the rear region shape the second adjustable seating portion to hold the second user ischial tuberosity in a 5proximal center of the second adjustable seating portion (this is the general arrangement; see Figure 4 for instance).
Regarding claim 20, Kay further discloses an edge of the first adjustable seating portion comprises a first region and a second region, the first region facing the user's forward seating direction when the user sits on the bicycle, wherein the edge in the first region bends lower than an interior area of the first adjustable seating portion, wherein the edge in the second region bends higher than the interior area of the first adjustable seating portion, the second edge portion assisting a user's posterior in staying supported on the user's ischial tuberosities (this is the general arrangement; see Figure 4 for instance).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kay.  
Regarding claim 7, Kay discloses an arrangement as explained above but does not specify a particular “degree” of motion.  While it would appear that the device would operate in the claimed range, even if this were not the case, as changes in size, shape, and range require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the claimed operation range based on normal variation to improve comfort and safety for various users.
Regarding claims 12, 13, and 18, Kay discloses an arrangement as explained above but does not specify a particular seating surface area or material.  While it would appear that the device would be in or near the claimed range, even if this were not the case, as changes in size, shape, range, and material require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the claimed surface area based on normal variation to improve comfort and safety for various users.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11472503. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill to provide the components as claimed.

Allowable Subject Matter
Claims 8 and 19 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims and upon resolution of the double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636